Citation Nr: 1106322	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-19 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
degenerative disc spine narrowing, currently rated 20 percent 
disabling.

2.  Entitlement to a higher initial rating for left lower 
extremity lumbar radiculopathy, currently rated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1999 to 
September 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, increased the rating for the 
Veteran's lumbar spine disability from 10 to 20 percent 
disabling.

The Veteran also appeals from a March 2007 rating decision which 
granted her claim for service connection for left lower extremity 
lumbar radiculopathy and assigned an initial rating of 10 
percent.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
lumbar spondylolisthesis was raised in a September 2008 
statement from the Veteran's representative.  Although 
this issue was addressed in the text of the November 2008 
supplemental statement of the case (SSOC), it has not been 
addressed in rating decision by the Agency of Original 
Jurisdiction (AOJ).  The Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was last afforded a VA examination for her back 
disability and associated radiculopathy in March 2008.  In a June 
2008 letter, the Veteran's representative reported that her 
disabilities had worsened.  She reportedly was experiencing 
muscle spasms, numbing and tingling in her legs as well as a 
burning feeling across her entire back and was now undergoing 
epidural shots in her back.  VA outpatient treatment records 
dated in June 2008, document some of these symptoms.  They were 
not shown on the prior examination.

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In 
light of the June 2008 letter, a new examination is required.

In August 2008, the RO denied entitlement to a total rating for 
compensation based on individual unemployability (TDIU).  The 
Veteran did not appeal this decision; however, the United States 
Court of Appeals for Veterans Claims subsequently held that TDIU 
is an element of all increased rating claims and all initial 
ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Accordingly, the Board must consider the Veteran's entitlement to 
TDIU in conjunction with the claims currently on appeal.

The Veteran has alleged that she is unable to work due to the 
effects of her back disability.  In the case of a claim for TDIU, 
VA has a duty to obtain an examination which includes an opinion 
on what effect the appellant's service-connected disabilities 
have on her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran an 
examination to determine the current severity 
of her lumbar spine disability and left lower 
extremity radiculopathy.  The claims file 
must be made available to the examiner and 
the examiner should indicate in the report 
that the file was reviewed.  All indicated 
diagnostic testing and diagnostic studies 
should be undertaken.

The examiner should identify all current 
orthopedic and neurologic manifestations of 
the service connected lumbar spine disability 
and left lower extremity radiculopathy.

The examiner should provide an opinion 
concerning the current ranges of motion, 
including whether there is weakened movement, 
excess fatigability, incoordination, flare-
ups, or pain.  These determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to these 
factors.

The examiner should note the points, if any, 
in the ranges of motion when pain becomes 
apparent.

The examiner should also note all associated 
neurologic impairment as well as its 
severity.  The examiner should note the 
nerves involved, and whether there is 
atrophy, complete or incomplete paralysis, 
neuralgia or neuritis, and the severity of 
these conditions.

A rationale for all opinions must also be 
provided.

The examiner is advised that the Veteran is 
competent to report symptoms, and that the 
Veteran's reports must be considered in 
formulating the opinion.

The examiner should also provide an opinion 
as to whether the service connected 
disabilities; lumbar spine disability, left 
lower extremity radiculopathy, post-traumatic 
stress disorder, left hip strain, left knee 
disability, and herpes zoster; would combine 
to prevent the Veteran from obtaining or 
retaining all gainful employment for which 
her education and occupational experience 
would otherwise qualify her.

4.  The RO/AMC should review the examination 
report to ensure that it contains all 
information and opinions requested in this 
remand.

5.  Re-adjudicate the Veteran's entitlement 
to a TDIU.  If she does not meet the 
percentage requirements for TDIU under 
38 C.F.R. § 4.16(a) (2010); consider whether 
there is evidence of unemployability due to 
service connected disability and if present, 
refer the claim to VA's Director of 
Compensation and Pension in accordance with 
38 C.F.R. § 4.16(b) (2010).

6.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


